Citation Nr: 0517253	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION


The veteran served on active duty from January 1968 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 RO decision that granted service 
connection at a 20 percent initial disability rating for 
diabetes mellitus, type II.  In May 2003, the veteran filed a 
notice of disagreement.  In July 2003, the veteran perfected 
his appeal, following the RO's issuance of a statement of the 
case earlier that same month.


FINDINGS OF FACT

The veteran's diabetes mellitus, type II, does not require 
insulin.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims file, consisting of: the veteran's statements; his 
service medical records; private and VA post service medical 
records, dated from 1992 to 2004; and a VA physical 
examinations, performed in December 1993 and in May 2004.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
pertinent to his claim.

In this case, the veteran is seeking a higher initial 
disability evaluation for his service-connected diabetes 
mellitus, type II.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his diabetes mellitus, type II, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran is presently assigned a 20 percent rating for 
diabetes mellitus, type II, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 7913. 

Under this diagnostic code, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent rating.  Diabetes 
mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  [A note to 
this diagnostic code provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a total evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.]  38 C.F.R. § 
4.119, Diagnostic Code 7913.

The Board notes that during the course of this appeal, the 
veteran was granted service connection for the following 
conditions: deep vein thrombosis, left leg (currently rating 
60 percent disabling); peripheral neuropathy, left leg 
(currently rated 10 percent disabling); and peripheral 
neuropathy, right leg (currently rating 10 percent 
disabling).  

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability for the entirety of the rating period on appeal, 
and that a higher rating is not warranted.  In order to be 
entitled to the next higher evaluation of 40 percent under 
Diagnostic Code 7913, the evidence must show that the 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and a regulation of activity.  A review of the 
veteran's treatment records revealed that he was diagnosed 
with new onset diabetes mellitus, type II, in December 2002.  
Subsequent treatment reports show that this condition is 
being treated with Glipizide.  The condition is not shown to 
require insulin.  Thus, the criteria for a higher 40 percent 
rating are not met.  

The presently assigned 20 percent evaluation for diabetes 
under Diagnostic Code 7913 accurately depicts the severity of 
the condition for the entirety of the rating period on 
appeal, and there is no basis for higher staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the claim for a 
higher rating for diabetes, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim 
herein.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's letters, dated in June 2003 and in January 2005, the 
July 2003 statement of the case (SOC), and the December 2003 
and December 2004 supplemental SOCs, in aggregate, advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning his diabetes 
mellitus, and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically advised that it was his responsibility to 
support the claim with appropriate evidence, and in January 
2005, asked to submit any evidence in his possession 
pertinent to the claim.  Finally, the letters and statements 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

The United States Court of Appeals for Veteran Claims' 
(Court's) has held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although the entirety of the notices provided to the 
veteran were not given prior to the first AOJ adjudication of 
the claim herein, the content of the notices fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond to each letter.  Thus, the Board considers the 
notice requirements of the VCAA met, and to decide the appeal 
at this juncture would not be prejudicial error to the 
claimant. 

With respect to the VA's duty to assist, the RO has obtained 
all treatment records identified by the veteran concerning 
this condition.  In June 2003, the veteran noted that he had 
no other evidence to submit other than his VA treatment 
records, which were obtained.  Thus, the Board is not aware 
of a basis for speculating that any other relevant VA or 
private treatment records exist that have not been obtained.  
His service medical records are in the file.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  




ORDER

An increased initial rating in excess of 20 percent for 
diabetes mellitus, type II, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


